 Chrysler Building
 405 Lexington Ave. 64th Fl.
 New York, NY 10174

                                          Sentencing is adjourned to February 28, 2019, at 10:00 a.m.
                                          SO ORDERED.


              1/16/2019
                                                                            1/16/2019



Hon. Edgardo Ramos                                                           January 15, 2019
Thurgood Marshall United States Courthouse
40 Foley Square
New York 10007

                               US v. Andrew G. Simon 16 Cr 831-04 (ER)

Your Honor:

On January 25, 2019 my client Andrew Simon is scheduled to be sentenced before Your Honor. I
am now under court order to begin a state court rape trial in Manhattan (People v.
Yiqaio Wang) where the prosecutor has to fly two witnesses in from China, therefore, it is
imperative we start our trial on January 23, 2019. We should complete that trial within 6-7
business days.

Please adjourn Mr. Simon’s sentencing to any one of the following dates convenient to all
parties: February 11, 13, 18, 25, 27, or 28th.

                                                                                     Respectfully,
                                                                                      /s/ M. Myers
                                                                                Matthew D. Myers
                                                                       Attorney for Andrew Simon
